Exhibit 10.1

Acknowledgment & Agreement

This Acknowledgment & Agreement (the “Acknowledgment”) is delivered by the
individual named below as of the date set forth below.

The undersigned is an officer (as defined under Section 16 of the Securities
Exchange Act of 1934, as amended) of Verigy Ltd., a Singapore company (“Verigy”
or the “Company”) and an employee of Verigy or one of its subsidiaries.

The undersigned has received compensation, including cash-based incentive
compensation and time-vesting based equity compensation from Verigy.

Effective January 19, 2010, the Board of Directors of Verigy adopted a Policy
Regarding Recoupment of Certain Compensation in the form attached hereto as
Exhibit A (the “Recoupment Policy”). Pursuant to the Recoupment Policy, the
Company may seek to recoup certain compensation from officers in the event that
the Company is required to restate its financial statements as a result of
willful misconduct or fraud on the part of an officer.

In consideration of the continued benefits to be received from Verigy (or a
subsidiary) and the right to participate in, and receive future awards under,
Verigy’s cash- and equity-based incentive programs, the undersigned hereby
acknowledges and agrees that follows:

 

  1. S/he has read and understands the Recoupment Policy;

 

  2. S/he understands and agrees that the Recoupment Policy could apply to—and
require disgorgement of—gains realized in the future from sales of Verigy equity
acquired by him/her pursuant to equity-based awards issued prior to the date on
which the Policy was adopted, and agrees that, to the extent provided in the
Recoupment Policy, the Recoupment Policy shall apply to equity award agreements
outstanding as of the date hereof, and such agreements shall be deemed amended
by, and to incorporate, the terms of the Recoupment Policy; and

 

  3. S/he agrees that, to the extent provided in the Recoupment Policy, the
Recoupment Policy shall also apply to compensation arrangements established
after the date of this Acknowledgment and the programs and agreements under
which such future compensation may be issued shall be deemed to incorporate the
terms of the Recoupment Policy even if the Recoupment Policy is not explicitly
referenced therein.

Nothing in this Acknowledgment shall be construed to expand the scope or terms
of the Recoupment Policy, and the undersigned is not waiving any defenses s/he
may have in the event of an action for recoupment of compensation under the
Recoupment Policy, other than (i) waiving any defense regarding the retroactive
application of the Recoupment Policy to existing awards and (ii) waiving any
claim that the integration clause of any agreement excludes the application of
the Recoupment Policy.

 

 

    Date:  

 

Signature      

 

      Print Name      



--------------------------------------------------------------------------------

Exhibit A

Policy Regarding Recoupment of

Certain Compensation

In the Event of Restatement of Financial Statements

In the event that there is a restatement of the Company’s consolidated financial
statements that, in the opinion of the independent members of the Company’s
Board of Directors (or a committee comprised exclusively of independent
directors) (the “Independent Directors”), was directly caused by fraud or
willful misconduct on the part of one or more Executive Officers (as defined
below), then the Independent Directors shall have the discretion to use
commercially reasonable efforts to remedy the misconduct and prevent its
recurrence.

In addition, the Independent Directors shall evaluate the appropriate remedies
to pursue against Executive Officers determined by the Independent Directors to
be directly responsible in whole or in part, for the restatement, and, to the
extent permitted by applicable law, and as they deem appropriate may direct the
Company to pursue one or more of the following:

 

  •  

Requiring reimbursement or return of some or all Excess Incentive Compensation
(as defined below) paid or awarded to the culpable Executive Officer(s) on or
after January 31, 2010;

 

  •  

Cancelling some or all outstanding restricted stock, restricted stock units,
stock options and any other equity awards granted to such Executive Officer on
or after January 31, 2010; and/or

 

  •  

Requiring reimbursement of some or all after-tax gains realized from open market
sales of any Ordinary Shares that were (i) acquired by the Executive Officer on
or after January 31, 2010 pursuant to the exercise or vesting of restricted
stock, restricted stock units and any other equity awards granted to such
Executive Officer regardless of when the underlying award was issued, and
(ii) sold during the period between the date of the first filing or disclosure
of financial statements which were subsequently restated and the date of the
filing or disclosure of the restated financial statements.

In evaluating which remedies to pursue, the Independent Directors shall take
into account all relevant facts and circumstances, including without limitation:

 

  •  

The nature of the events that led to the restatement;

 

  •  

The conduct of the Executive Officer in connection with the events that led to
the restatement;

 

  •  

Whether the assertion of a claim against the Executive Officer could prejudice
the Company’s overall interests and whether other penalties or punishments are
being imposed on the Executive Officer including by third parties such as
regulators or other authorities; and

 

1



--------------------------------------------------------------------------------

Exhibit A

Policy Regarding Recoupment of

Certain Compensation

In the Event of Restatement of Financial Statements

 

  •  

Any other facts and circumstances that the Independent Directors deem relevant.

For purposes of this policy, the following terms shall have the meanings set
forth below:

 

  •  

“Executive Officers” means those individuals designated by the Board of
Directors as Executive Officers for purposes of Section 16 of the U.S.
Securities Exchange Act of 1934.

 

  •  

“Excess Incentive Compensation” means Incentive Compensation (as defined below)
paid or awarded to an Executive Officer for any period beginning on or after
January 31, 2010 for which financial statements have been restated if, and to
the extent that, the compensation, as calculated under the restated financial
results, would have been less than the amount actually paid or awarded as
determined under the original financial results.

 

  •  

“Incentive Compensation” means bonus or incentive compensation paid or awarded
to an Executive Officer based upon achievement of financial performance metrics.

The right of the Board to assert a recoupment claim under this policy shall not
survive the occurrence of a change in control of the Company as defined in the
Company’s standard form of severance agreement for Executive Officers.

Adoption & Amendment History

 

Adopted by the Board of Directors:    January 19, 2010

 

2